United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3480
                        ___________________________

                          Abdirizak Mohamed Ahmed

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: October 22, 2020
                             Filed: April 8, 2021
                                ____________

Before COLLOTON, GRASZ, and STRAS, Circuit Judges.
                          ____________

STRAS, Circuit Judge.

       Abdirizak Ahmed challenges his removability and seeks asylum. The Board
of Immigration Appeals ruled against him on both fronts. We deny Ahmed’s petition
for review.
                                          I.

       Ahmed, a Somali native, came to the United States in 2000. Part of a minority
Islamic sect called Sufism, he fled Somalia to escape the country’s civil war. His
entire family now resides in the United States, including his nine children.

       While here, Ahmed has committed a number of crimes, including three for
possession of khat, a controlled substance that contains a known stimulant. See
Minn. Stat. § 152.025, subd. 2(1) (criminalizing the possession of various controlled
substances, including cathinone and cathine). Criminal convictions often have
immigration consequences, and this case is no exception. After his third conviction,
Immigration and Customs Enforcement officers arrested Ahmed at his home. Then,
just days later, the Department of Homeland Security charged him as removable by
filing a notice to appear—basically, the immigration equivalent of a complaint. See
8 U.S.C. § 1227(a)(2)(B)(i) (allowing for the deportation of an alien who has been
convicted of a controlled-substance offense).

      At first, the proceedings focused on whether Ahmed was removable. The
immigration judge concluded that he was not because Minnesota’s fifth-degree-
possession statute was “categorically overbroad and indivisible.” The Board
reached the opposite conclusion, however, and vacated the decision.

       When the case returned to an immigration judge, Ahmed initially sought
cancellation of removal and then asylum. The latter request succeeded at first when
the judge concluded that Ahmed had a well-founded fear of future persecution based
on his Sufi religion, imputed political opinion, and membership in a particular social
group “of individuals with mental health illnesses, specifically [post-traumatic stress
disorder].”

      Yet again, the Board disagreed. It concluded, based on the record, that
individuals with post-traumatic stress disorder did not make up “a distinct social
                                         -2-
group”; that Ahmed could safely relocate within Somalia; and “that the Somali
government ha[d] undertaken significant efforts to combat al-Shabaab,” which was
the group most likely to religiously and politically persecute him. In his petition for
review, Ahmed asks us to overturn the Board’s decisions declaring him removable
and denying asylum.

                                          II.

      Our “scope of review” here is “narrow[].” Kassim v. Barr, 954 F.3d 1138,
1140 (8th Cir. 2020). Except for constitutional claims and questions of law, “no
court [has] jurisdiction to review [the] final order of removal” if an alien is
removable for having committed one or more criminal offenses. 8 U.S.C.
§ 1252(a)(2)(C), (D). This limitation is commonly known as the criminal-alien bar.
See Rendon v. Barr, 952 F.3d 963, 967–68, 970 (8th Cir. 2020).

       For the most part, Ahmed’s arguments fall into the exception for questions of
law. One involves whether Ahmed is removable for “violat[ing]” a state law
“relating to a [federal] controlled substance,” 8 U.S.C. § 1227(a)(2)(B)(i), which
presents a question of statutory interpretation that we review de novo, see Rendon,
952 F.3d at 967–68. The other is whether the Board applied the correct standard of
review in overturning the immigration judge’s asylum decision. See Omar v. Barr,
962 F.3d 1061, 1064 (8th Cir. 2020) (explaining that “[w]hether the Board followed
its regulations, refrained from independent factfinding, and applied the correct
standard of review” are all questions of law).


                                          A.

      We start with the statutory question, which is whether Ahmed’s conviction
for possession of khat “relat[es] to a [federal] controlled substance.” 8 U.S.C.
§ 1227(a)(2)(B)(i). Federal law provides five “schedules” of highly regulated
controlled substances, which are generally illegal to possess and use. 21 U.S.C.
                                        -3-
§ 812; see id. §§ 802(6); 841(a). The idea is that if an alien is convicted of a crime
involving a substance listed on one of those schedules, then he or she is removable
from the country. See Mellouli v. Lynch, 135 S. Ct. 1980, 1987, 1990–91 (2015).
Ahmed faces this situation.

        At least with respect to the Minnesota statute involved here, see Minn. Stat.
§ 152.025, subd. 2(1), we are not writing on a blank slate. We decided last year that
it is divisible, meaning that the identity of “the specific controlled substance” is an
element of the offense. Rendon, 952 F.3d at 968. Under those circumstances, a
modified categorical approach applies, which allows us to look at “a limited class of
judicial records” to determine the specific controlled substance possessed. Id. at
968–69 (quotation marks omitted). If the judicial records identify a specific
controlled substance, then the alien is removable if the substance also appears on
one of the federal schedules. Id. In Rendon, we concluded that the offense qualified
because it involved methamphetamine, which is either a schedule II or III substance.
Id. at 969.

        The controlled substance here is different, but the analysis is the same.
Ahmed’s guilty-plea petition reveals that he was convicted of possessing khat, which
contains at least one of two substances listed on the federal schedules. See 21 C.F.R.
§§ 1308.11(f)(3) (Schedule I), 1308.14(f)(1) (Schedule IV); Schedules of Controlled
Substances: Placement of Cathinone and 2,5-Dimethoxy-4-ethylamphetamine into
Schedule I, 58 Fed. Reg. 4316, 4317 (Jan. 14, 1993) (discussing the chemical
composition of khat); see also United States v. Sheikh, 367 F.3d 756, 763–64 (8th
Cir. 2004) (rejecting a due-process challenge to the Controlled Substances Act for
not “expressly list[ing] khat as a controlled substance”). What this means for Ahmed
is that he, just like Rendon, is removable. See Rendon, 952 F.3d at 969.




                                         -4-
                                          B.

       Ahmed’s other challenge is to the Board’s decision to deny asylum. The focus
now is on whether the Board departed from its own standard of review by making
findings of fact. See Garcia-Mata v. Sessions, 893 F.3d 1107, 1109 (8th Cir. 2018)
(explaining that we review de novo whether the Board stuck to its own standard of
review). As we have explained before, the Board “may not find new facts of its own,
even if it is trying to fill gaps in the immigration judge’s reasoning.” Kassim, 954
F.3d at 1140 (citation omitted). It may overturn the immigration judge’s findings,
but only if they are clearly erroneous. See 8 C.F.R. § 1003.1(d)(3)(i). If it does, then
our task is to determine “whether the Board provided sufficient justification for its
determination.” Omar, 962 F.3d at 1064.

                                          1.

       To receive asylum, Ahmed had to prove that he was “unable or unwilling to
return to” Somalia because of “persecution or a well-founded fear of persecution on
account of” a protected ground. 8 U.S.C. § 1101(a)(42)(A); see id. § 1158(b)(1)(A).
Ahmed argued that one of those protected grounds was his membership in a
“particular social group” consisting of those suffering from “mental health illnesses,
specifically [post-traumatic stress disorder].” The immigration judge agreed with
him, but the Board concluded that this social group was not “socially distinct,”
meaning that Somali “society” does not make “meaningful distinctions based on the
common immutable characteristics defining the group.” Gonzalez Cano v. Lynch,
809 F.3d 1056, 1058–59 (8th Cir. 2016) (internal quotation marks omitted). In
Ahmed’s view, the Board was only able to reach this conclusion by ignoring the
immigration judge’s factual findings and supplying some of its own. If he is right,
the Board exceeded its standard of review.1

      1
       Framed this way, we can consider Ahmed’s argument. See Omar, 962 F.3d
at 1064. We have no jurisdiction, however, to review whether substantial evidence

                                          -5-
       The cognizability of a proposed social group presents a question of law that
the Board reviews de novo. See Miranda v. Sessions, 892 F.3d 940, 943 (8th Cir.
2018). In conducting its de-novo review, “the Board . . . must examine whether the
facts found by the immigration judge satisfy th[e] elements [of a particular social
group] as a matter of law.” Matter of A-C-A-A-, 28 I. & N. Dec. 84, 89 (A.G. 2020).
That is exactly what the Board did in this case.

       Even accepting the immigration judge’s finding “that people with disabilities
in Somalia are particularly marginalized and vulnerable,” the Board concluded that
a group consisting of individuals with post-traumatic stress disorder would not be
“perceived, considered, or recognized by Somali society to be a distinct social
group.” In fact, pointing to evidence in the record, it noted that there are no words
in the Somali language for post-traumatic stress disorder and that, more broadly, it
is “considered a state of sorrow and not a mental health problem.” (Quotation marks
omitted). The bottom line, according to the Board, was that Ahmed’s evidence was
simply “insufficient” to establish the social distinctiveness of his proposed social
group.

       The Board’s statement, though perhaps not as precise as it could have been,
was the equivalent of saying that “the facts found by the immigration judge” did not
“satisfy” the social-distinction element “as a matter of law.” Matter of A-C-A-A-, 28
I. & N. Dec. at 89; see Ngugi v. Lynch, 826 F.3d 1132, 1138 (8th Cir. 2016). The
Board’s role, after all, is to figure out whether the alien has “carried [his] burden” of
proving entitlement to asylum. Matter of A-C-A-A-, 28 I. & N. Dec. at 85; see
Mocevic v. Mukasey, 529 F.3d 814, 817 (8th Cir. 2008) (per curiam). And here, the
Board said that Ahmed had not.


supports the immigration judge’s finding that individuals with mental-health
illnesses face a reasonable possibility of persecution in Somalia. See Rendon, 952
F.3d at 970; see also Chak Yiu Lui v. Holder, 600 F.3d 980, 983 (8th Cir. 2010)
(explaining that, when the Board issues an independent decision without adopting
the immigration judge’s conclusions, we review only the Board’s decision).
                                          -6-
                                         2.

       Imputed political opinion and religion were two other grounds for asylum.
This time, Ahmed alleged that the persecution would occur at the hands of al-
Shabaab, an Islamic fundamentalist group. Yet again, the immigration judge agreed
with him and the Board did not. In the Board’s view, he had failed to prove, among
other things, that the Somali government was “unable or unwilling to protect him
from” al-Shabaab. See Saldana v. Lynch, 820 F.3d 970, 975–76 (8th Cir. 2016);
Menjivar v. Gonzales, 416 F.3d 918, 921 (8th Cir. 2005).

      Al-Shabaab is a private actor, so asylum under these circumstances is
available only when the government condones the group’s conduct or is otherwise
completely helpless to stop it. See Saldana, 820 F.3d at 976–77. To overturn the
immigration judge’s factual finding that the Somali government was helpless, the
Board had to conclude that it was clearly erroneous. See Menjivar, 416 F.3d at 921.

       The Board, in effect, did just that. It pointed out, for example, that the
immigration judge had ignored evidence that Somali officials had experienced some
success in curbing al-Shabaab, leaving the group with control over “less than 20
percent of the country.” It also twice noted that Ahmed’s evidence was insufficient
to show that the Somali government was helpless in its efforts. So even though
Ahmed is right that words like “clear error” are absent from this part of the Board’s
opinion, the thrust of the Board’s analysis was that the evidence relied on by the
immigration judge was “undeserving of the weight” placed on it. Omar, 962 F.3d
at 1064. To the extent the immigration judge found to the contrary, in other words,
the finding was clearly erroneous.2


      2
        The Board also rejected the immigration judge’s finding that it would be
unreasonable for Ahmed to relocate within Somalia. We need not address this point
given our conclusion that the Board did nothing wrong in deciding that Ahmed had
failed to prove that the Somali government was unable or unwilling to protect him.

                                         -7-
                                        III.

      We accordingly deny the petition for review in part, dismiss the remainder for
lack of jurisdiction, and deny the motion for a stay of removal.
                        ______________________________




See Melecio-Saquil v. Ashcroft, 337 F.3d 983, 987–88 (8th Cir. 2003). In light of
Ahmed’s ineligibility for asylum, withholding of removal is necessarily unavailable
too. See Matul-Hernandez v. Holder, 685 F.3d 707, 713 (8th Cir. 2012) (explaining
that the failure to establish the grounds for asylum means that an applicant cannot
clear “the more rigorous” hurdle for withholding of removal).
                                          -8-